Exhibit 99.1 FOR IMMEDIATE RELEASE Bridgeline Digital Reports Financial Results for the Third Quarter and First Nine Months of Fiscal 2011 Record New Bookings of $6.8M for the Quarter, a 31% Year Over Year Increase Woburn, MA,August 15, 2011 - Bridgeline Digital, Inc. (NASDAQ: BLIN), developer of an award-winning web experience engagement management product suite named iAPPS® and interactive technology solutions, announced financial results for the three and nine month periods ended June 30, 2011. Highlights from the third quarter of fiscal 2011 include: · Revenue increased 13% to $6.5 million when compared to $5.8 million for the quarter ended June 30, 2010. · New business bookings were a record $6.8 million, this is a 31% increase compared to $5.2 million of new bookings for the quarter ended June 30, 2010. · Revenue from subscription, perpetual licenses and managed service hosting increased 6% to $1.05 million in the quarter ended June 30, 2011 when compared to $987 thousand for the quarter ended June 30, 2010. · 45 new iAPPS licenses were sold during the three months ended June 30, 2011.As of June 30, 2011 there have been a total of 360 iAPPS sold. · Adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $342 thousand for the quarter ended June 30, 2011 compared to $598 thousand for the quarter ended June 30, 2010. · Cash flow generated from operations was $489 thousand for the quarter ended June 30, 2011 compared to $758 thousand for the quarter ended June 30, 2010. · A balance sheet at June 30, 2011 with total assets of $30.0 million and only $8.8 million of liabilities. Highlights from the first nine months of fiscal 2011 include: · Revenue increased 18% to $19.7 million when compared to $16.7 million for the nine months ended June 30, 2010. · Revenue from subscription, perpetual licenses and managed service hosting increased 20% to $3.3 million in the quarter ended June 30, 2011 when compared to $2.7 million for the nine months ended June 30, 2010. · Adjusted EBITDA (Earnings before interest, taxes, depreciation and amortization and stock-based compensation) was $1.1 million for the nine months ended June 30, 2011 compared to $1.8 million for the nine months ended June 30, 2010. · Non-GAAP net income was $137 thousand compared to non-GAAP net income of $887 thousand for the nine months ended June 30, 2010. Bridgeline Digital expects annual revenue for fiscal 2011 of approximately $26.5 million.In addition, the Company expects to generate positive non-GAAP net income and positive Adjusted EBITDA during fiscal 2011. Results of Operations for the Three Months Ended June 30, 2011 Compared to June 30, 2010 For the three months ended June 30, 2011 our revenue increased 13% to $6.5 million from $5.8 million for the same period of fiscal 2010.Gross profit was $3.3 million compared with $3.1 million for the same period of fiscal 2010, an increase of 6%.Gross profit margins were 51% compared with 54% for the same period of fiscal 2010.The decrease in gross profit margin is due to the impact of lower gross profit margin from web application development services from the two acquisitions completed during the second half of fiscal 2010. The loss from operations for the three month period was ($171) thousand compared with income from operations of $72 thousand in the same period of fiscal 2010.The net loss for the three month period was ($246) thousand compared with net income of $35 thousand in the same period of fiscal 2010.The reasons for the decrease in operating and net income were due to a significant reduction in capitalized costs related to iAPPS software development compared to the prior year, increased R&D and infrastructure investments and lower gross margin contribution and increased sales expense from one of our recent acquisitions.Earnings (loss) per share was ($0.02) for the three months ended June 30, 2011 compared with $0.00 for the same period of the prior year.Non-GAAP adjusted net income was $37 thousand and non-GAAP adjusted earnings per diluted share was $0.00 for the three months ended June 30, 2011 compared with non-GAAP adjusted net income of $207 thousand and non-GAAP adjusted earnings per diluted share of $0.02 for the same period of fiscal 2010.Adjusted EBITDA was $342 thousand and Adjusted EBITDA per diluted share was $0.02 for the three months ended June 30, 2011 compared with $598 thousand and $0.05 for the same period of fiscal 2010. Results of Operations for the Nine Months Ended June 30, 2011 Compared to June 30, 2010 For the nine months ended June 30, 2011 our revenue increased 18% to $19.7 million from $16.7 million for the same period of fiscal 2010.Gross profit was $9.8 million compared with $9.0 million for the same period of fiscal 2010, an increase of 10%.Gross profit margins were 50% compared with 54% for the same period of fiscal 2010.The decrease in gross profit margin is due to the impact of lower gross profit margin from web application development services from the two acquisitions completed during the second half of fiscal 2010. The loss from operations for the nine month period was ($502) thousand compared with income from operations of $344 thousand in the same period of fiscal 2010.The net loss for the nine month period was ($731) thousand compared with net income of $275 thousand in the same period of fiscal 2010.The reasons for the decrease in operating and net income were due to a significant reduction in capitalized costs related to iAPPS software development compared to the prior year, increased R&D and infrastructure investments and lower gross margin contribution and increased sales expense from our two recent acquisitions.Earnings (loss) per share was ($0.06) for the nine months ended June 30, 2011 compared with $0.02 for the same period of the prior year.Non-GAAP adjusted net income was $137 thousand and non-GAAP adjusted earnings per diluted share was $0.01 for the nine months ended June 30, 2011 compared with non-GAAP adjusted net income of $887 thousand and non-GAAP adjusted earnings per diluted share of $0.08 for the same period of fiscal 2010.Adjusted EBITDA was $1.1 million and Adjusted EBITDA per diluted share was $0.09 for the nine months ended June 30, 2011 compared with $1.8 million and $0.16 for the same period of fiscal 2010. Non-GAAP Financial Measures This press release contains the following non-GAAP financial measures: non-GAAP adjusted net income, non-GAAP adjusted earnings per diluted share, Adjusted EBITDA and Adjusted EBITDA per diluted share. Non-GAAP adjusted net income and non-GAAP adjusted earnings per diluted share are calculated as net income or net income per share on a diluted basis, excluding, where applicable, amortization of intangible assets, stock-based compensation and the related tax effects. Adjusted EBITDA and Adjusted EBITDA per diluted share are defined as earnings before interest, taxes, depreciation and amortization and stock-based compensation charges.Bridgeline uses Adjusted EBITDA as a supplemental measure of our performance that is not required by, or presented in accordance with, accounting principles generally accepted in the United States (“GAAP”). Bridgeline’s management does not consider these non-GAAP measures in isolation or as an alternative to financial measures determined in accordance with GAAP. The principal limitation of these non-GAAP financial measures is that they exclude significant expenses and income that are required by GAAP to be recorded in the Company's financial statements. In addition, they are subject to inherent limitations as they reflect the exercise of judgments by management about which expenses and income are excluded or included in determining these non-GAAP financial measures. In order to compensate for these limitations, Bridgeline management presents non-GAAP financial measures in connection with GAAP results. Bridgeline urges investors to review the reconciliation of its non-GAAP financial measures to the comparable GAAP financial measures, which is included in this press release, and not to rely on any single financial measure to evaluate Bridgeline's financial performance. Our definitions of non-GAAP adjusted net income and Adjusted EBITDA may differ from and therefore may not be comparable with similarly titled measures used by other companies, thereby limiting their usefulness as comparative measure. Because of the limitations that non-GAAP adjusted net income and Adjusted EBITDA have as an analytical tool, investors should not consider them in isolation, or as a substitute for analysis of our operating results as reported under GAAP. Conference Call Bridgeline Digital will host a discussion of its results for the three and nine months ended June 30, 2011 at approximately 4:30 p.m. ET today. To listen to the conference call please dial (877) 837-3910 for U.S., (973) 796-5077 for international. BRIDGELINE DIGITAL, INC. RECONCILIATION OF GAAP TO NON-GAAP RESULTS (Dollars in thousands, except per share data) Three Months Ended Nine Months Ended June 30, June 30, Reconciliation of GAAP net (loss)income to non-GAAP adjusted net (loss)income: GAAP net (loss)income $ ) $
